Leave out of consideration for the present the language, "The above conveyance to take effect and be in force at the time of my death": By the plain and unambiguous language of this deed Gaston conveyed the fee to his wife, conditioned on her surviving him, reserving to himself a life estate. In other words, the wife took the fee at once upon the execution of the deed, conditioned alone on her survivorship. She therefore got a conditional fee, which became absolute upon the death of her husband.
It is not disputed that such a conveyance is valid under our law. The quoted language upon which the majority opinion bases the decision of the court was a mere conclusion — it was simply the opinion of the grantor as to what his plain, specific language meant. Putting it differently, the deed provided in unmistakable language that it should take effect at once. That language should prevail over the mere opinion of the grantor as to what it meant. The grantor was trying to say that whether his wife was getting a conditional or an absolute fee depended on whether she should be living at the time of his death. In that respect the conveyance was not to take effect until his death.
It follows from this view that Knight v. Knight, 133 Miss. 74, 97 So. 481, in which I wrote the opinion, and other cases of our Supreme Court supporting it, ought to be overruled.
The other members of the court, however, disagree with me as to that position. As to the other questions involved, I join with the members of the court who hold that they are without merit, and in overruling the suggestion of error. *Page 461